Motion for En Banc Reconsideration Denied and State’s Motion for
Extension of Time Denied as Moot on August 9, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00426-CV

                  ERNEST ADIMORA-NWEKE, Appellant
                                       V.

                HANNAH OLIVIA YARBROUGH, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-17921

                                    ORDER

      In this case, we issued a memorandum opinion on May 13, 2021. Later that
day, appellant Ernest Adimora-Nweke filed his first motion for rehearing. On May
18, 2021, the court denied the motion without making any changes to the opinion.
The next day, May 19, 2021, appellant filed both a motion for rehearing and
motion for en banc reconsideration. Appellant’s second motion for rehearing and
first request for en banc reconsideration were reviewed and decided by the entire
court. On June 8, 2021, the court denied both of those motions, again without
making any changes to the original panel opinion. Later that same day, on June 8,
2021, appellant again filed a motion for rehearing and motion for en banc
reconsideration.

      Appellant's June 8, 2021 third motion for rehearing and second motion for
en banc reconsideration requests the same relief as the previously filed motions,
and are identical in the recitation of the “Statement of the Case,” “Statement of
Jurisdiction,” “Statements of Facts,” “Summary of the Argument,” and
“Argument” sections; the only difference in the current set of motions is the
addition of approximately five pages to appellant’s “Reasons for Rehearing & En
Banc Reconsideration” section, in which appellant now alleges that “[t]he judges
in this 14th court of appeals, and the trial court are wrong, and they know. Yet, they
continue to disregard their sworn professional and constitutional duties, perpetuate
invidious discrimination, sever [sic] monetary damages and irreparable harm
against Appellant by affirming void judgments and orders.” However, as the court
has previously declared, “[t]he appellate courtroom is not the forum to vent
personal grievances against the trial judge that decided the case or the appellate
panel that reviewed it.” Gleason v. Isbell, 145 S.W.3d 354, 360 (Tex. App.—
Houston [14th Dist.] 2004, no pet.) (Frost, J., concurring and dissenting).

      The Texas Rules of Appellate Procedure provide that, after an earlier motion
for rehearing is decided, a further motion for rehearing may be filed within fifteen
days if the court: (1) modifies its judgment; (2) vacates its judgment and renders a
new one; or (3) issues an opinion in overruling a motion for rehearing. Tex. R.
App. P. 49.5. None of these conditions occurred when appellant's initial motion for
rehearing was ruled upon, or when appellant’s second set of motions for rehearing
and en banc reconsideration were ruled upon. Therefore, appellant’s current

                                          2
motions for rehearing and en banc reconsideration are a nullity. Mapco, Inc. v.
Forrest, 795 S.W.2d 700, 702 (Tex. 1990) (“A second motion for rehearing not
authorized by the rules is a nullity even if the court of appeals rules on it.”); El
Paso Ref., Inc. v. Scurlock Permian Corp., 77 S.W.3d 374, 377 (Tex. App.—El
Paso 2002, pet. denied); see also Fagan v. Crittenden, No. 10-04-00042-CV, 2005
WL 1174229, at *1 (Tex. App.—Waco May 18, 2005, no pet.) (per curiam).

      For these reasons, we dismiss appellant’s motion for en banc
reconsideration.1




                                         /s/       Margaret “Meg” Poissant
                                                   Justice



En Banc Panel consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson.




      1
         Because we are also denying appellant’s motion for rehearing, we deny as moot the
State’s motion for extension of time to file a response to appellant’s motions.

                                               3